DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Fig. 1: reference number 132 (lower of the two) should be 134.
Fig. 7: reference arrow missing number located approximately nearest leg member.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: It fails to identify the electric motor attached to the hydraulic pump in at least Fig. 4.
Appropriate correction is required.

Claim Objections
Claims 1, 8 and 9 are objected to because of the following informalities:  
Claim 1 Ln 8, please amend to --coupled to [[a]] the housing of the --.
Claim 8 Ln 2, please amend to --comprising a second hydraulic motor--.
Claim 8 Ln 3, please amend to --drives the second hydraulic motor--.
Claim 9 Ln 3, please amend to --the second hydraulic motor--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 Ln 2-3 cites the limitation "to control electrical power to the hydraulic pump”.  It is unclear how control of electric power is related to the hydraulic pump.  The pump was never claimed as comprising an electric motor or some form of electronic displacement control.  The specification states at two places [0021, 0047] control of electrical power to the hydraulic pump, and in one place [0044] control of the electrical power to the hydraulic motor.  It is unclear how the electric power is structurally related to the hydraulic pump.  The specification calls out the hydraulic pump as (130) in the figures.  However, reviewing the figures, it appears that the portion of the device called out by (130) is actually an electric motor attached to a smaller portion of the device depicted as a hydraulic motor (see Fig. 4).  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as an electric motor coupled to the hydraulic pump.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janssen; Harvey W. US 4403663 A, hereinafter Janssen.
Regarding claim 1, Janssen discloses (Fig. 1-9) an industrial driver apparatus, comprising: 
a forklift hydraulic motor (49, claimed is a ‘forklift’ hydraulic motor, but it is not known/described what makes a forklift hydraulic motor structurally different from another hydraulic motor, therefore a hydraulic motor is cited that reads on the structure as claimed) including a housing (44) and a drive shaft (42); 
a drive shaft adapter (18), coupled to the drive shaft of the forklift hydraulic motor, to adapt the drive shaft of the forklift hydraulic motor to a dimension of a threaded component (38) being driven by the forklift hydraulic motor (Col 2 Ln 63-68); 
a hydraulic pump (21) to pressurize a hydraulic fluid used to drive the forklift hydraulic motor (Col 2 Ln 51-56); and 
a frame (3), coupled to a housing of the forklift hydraulic motor, to prevent the forklift hydraulic motor from rotating while the drive shaft rotates the threaded component (Col 2 Ln 41-50).
Regarding claim 2, Janssen discloses (Fig. 1-9) a control panel to control at least one of a direction of rotation of the drive shaft and an amount of torque applied to the drive shaft (as disclosed handle (31) has built in control functions that provides control of rotation direction and torque application Col 5 Ln 11-52).
Regarding claim 3, Janssen discloses (Fig. 1-9) the control panel includes a lever to actuate a hydraulic valve (as disclosed handle (31) has built in control functions that when levered, actuates via solenoid, hydraulic valves, Col 5 Ln 11-52).
Regarding claim 4, Janssen discloses (Fig. 1-9) a handle (31), coupled to the housing (44) of the forklift hydraulic motor, to allow an operator to manipulate an angle of the forklift hydraulic motor (Col 2 Ln 46-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Janssen.
Regarding claim 5, Janssen discloses (Fig. 1-9) the threaded component (38) is a digging tooth on a trencher chain for use with a trencher (disclosed therein is a hydraulically powered torque wrench, the specification associates this tool with “shoes of a track-laying vehicle” and removing shoes from a track chain, however it is further disclosed that this tool may be used for “various articles of manufacture”, Col 1 Ln 7-12, therefore one of ordinary skill would understand its applicability to a digging tooth on a trencher chain).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen, in view of JUNKERS; Holger US 20150316919 A1, hereinafter Junkers.  Junkers considered analogous art to the claimed invention because the reference is reasonably pertinent to the problem faced by the inventor (keeping a hydraulic circuit cool).  MPEP2141.01(a) I.
Regarding claim 6, Janssen discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the apparatus comprises a cooling device to cool the pressurized hydraulic fluid.
Junkers discloses (Fig. 2) an apparatus comprising a hydraulic pump (not depicted, indicated at [0054]), a hydraulic motor (not depicted but indicated in [0048] as motors including bolting tools, lifters, spreaders, presses), an electric motor (4), a fan (not depicted but indicated in [0019] as “A fluid radiator is attached at the face end of the motor directly in front of the motor fan so as to reduce the fluid temperature in extreme environmental conditions or operating conditions”) and radiator (5).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Janssen, by providing a fan and radiator, as taught by Junkers, for the purpose of reduce the fluid temperature in extreme environmental conditions or operating conditions.
Regarding claim 7, Junkers discloses (Fig. 2) a fan to move air across a radiator within the cooling device to increase a cooling efficiency of the radiator (see above for claim 6, specifically the modification by Junkers).

Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen, in view of PETTIGREW WILLIAM L et al. US 3120193 A, hereinafter Pettigrew.  Janssen and Pettigrew are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (industrial driver apparatus’, hydraulically powered torque wrenches); or the reference is reasonably pertinent to the problem faced by the inventor (moving a ‘tracked’ hydraulically powered torque wrench into position).  MPEP2141.01(a) I.
Regarding claim 8, Janssen discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the apparatus comprises a second hydraulic motor, coupled to the frame, wherein the pressurized hydraulic fluid further drives the second hydraulic motor to move a position of the industrial driver apparatus in relation a position of the threaded component after having been installed.
Pettigrew discloses (Fig. 1, 30) an industrial driver apparatus comprising: a hydraulic pump (31), a frame (14), a hydraulic motor (70), a driven component (A) and a second hydraulic motor (38), coupled to the frame, wherein the pressurized hydraulic fluid further drives the second hydraulic motor to move a position of the industrial driver apparatus in relation a position of the driven component after having been installed (Col 10 Ln 45-74).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Janssen, by providing the second hydraulic motor in engagement with a wheel, as taught by Pettigrew, for the purpose of moving the industrial driver apparatus along a length of track/elongated platform in relation to a driven component.
Regarding claim 9, Janssen discloses (Fig. 1-9) an elongated platform (11) with an elongated edge (12) along a side of the elongated platform (Fig. 2 depicts the apparatus having wheels, Col 2 Ln 40-41 discloses the apparatus is wheeled along the elongated platform).
Pettigrew further discloses (Fig. 1, 30) the industrial driver apparatus further comprising a wheel (20a) coupled to the second hydraulic motor (38) to move the industrial driver apparatus along a length of the elongated platform (interpreted as a rail/track Col 10 Ln 45-74).
Regarding claim 10, Janssen discloses (Fig. 3) the frame (13) includes a first leg member (depicted left vertical portion of (13)), a second leg member (depicted right vertical portion of (13)) and a crossbeam member (the depicted horizontal portion of (13)), the first leg member being disposed on a first elongated side of the elongated platform, the second leg member being disposed on a second elongated side of the elongated platform, and the crossbeam member coupled to both the first and second leg members such that the first leg member, the second leg member, and the crossbeam member support the forklift hydraulic motor disposed above the elongated platform (Fig. 1-3 depict the device as claimed above).
Regarding claim 11, Janssen discloses (Fig. 2) the frame (13) further comprises a forklift hydraulic motor support member coupled to the crossbeam member (as depicted the horizontal portion of (13) supporting (23) at the left end and (29) at the right end).
Regarding claim 12, Janssen discloses (Fig. 1-9) the forklift hydraulic motor support member both rotates in a circle relative to the crossbeam member and pivots about the crossbeam member to allow the forklift hydraulic motor to move toward and away from the elongated platform (Col 2 Ln 46-50).
Regarding claim 13, Janssen discloses (Fig. 2) the forklift hydraulic motor support member (as depicted the horizontal portion of (13) supporting (23) at the left end and (29) at the right end) is angled along a length of the forklift hydraulic motor support member to increase a distance between a surface of the elongated platform and the drive shaft adapter (18, as depicted in Fig. 2 and 3, the forklift hydraulic motor support member has an end portion (29) that extends vertically upwards from the horizontal portion of the forklift hydraulic motor support member which increases the distance between the motor (49) shaft (42) and adapter (18), thereby placing end portion of the forklift hydraulic motor support member as angled up from the horizontal portion of the forklift hydraulic motor support member, even if it is at worst case interpretation as angled orthogonally).
Regarding claim 14, Janssen discloses (Fig. 2) the hydraulic pump (21) is disposed proximate to a first end (left end as depicted) of the forklift hydraulic motor support member and the forklift hydraulic motor (49) is disposed proximate to a second end (right end as depicted) of the forklift hydraulic motor support member.
Regarding claim 15, Janssen discloses (Fig. 1-9) the forklift hydraulic motor further includes a coupler coupled to the housing on an opposite end of the forklift hydraulic motor that the drive shaft is disposed, the coupler coupling the forklift hydraulic motor to the frame (the coupler being the depicted structure connecting (49) to (44) in Fig. 4).
Regarding claim 16, Janssen discloses (Fig. 1-9) the coupler allows for movement of the forklift hydraulic motor in a single plane substantially in line with the forklift hydraulic motor support member (Col 2 Ln 2 Ln 46-50 states that the frame which the coupler is a portion thereof enables movement of the hydraulic motor with respect to the elongated platform).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Janssen, in view of Moriki; Yasumitsu et al. US 5005654 A, hereinafter Moriki.  Moriki is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (industrial driver apparatus’, hydraulically powered torque wrenches); or the reference is reasonably pertinent to the problem faced by the inventor (control of the apparatus).  MPEP2141.01(a) I.
Regarding claim 17, Janssen discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the apparatus comprises an ON/OFF switch, disposed proximate to the forklift hydraulic motor, to control electrical power to the hydraulic pump.
Moriki discloses an industrial driver apparatus comprising a hydraulic motor (21), a hydraulic pump (40), an electric motor (14), a frame (13), a control panel (53/54) to control at least one of a direction of rotation of the drive shaft and an amount of torque applied to the drive shaft (Col 3 Ln 62-66), wherein the control panel has further electrical functions such as controlling the position of the apparatus via switch (Col 4 Ln 3-6), valve control (Col 4 Ln 35-37), rotation counting (Col 4 Ln 35-41).
It would have been obvious to one of ordinary skill in the art to provide an on/off switch for controlling power to the hydraulic pump in the device of Janssen to as taught by Moriki.  Moriki discloses it is a known technique, providing a control panel immediately adjacent a device handle for controlling electrical controls, and therefore providing the on/off switch as claimed would have been obvious to one of ordinary skill.

Relevant Art
The following is a listing of relevant art:
RODGERS JAMES S US 3142210 A; TALBOYS HENRY H US 2552655 A; QUARVE VERNON K US 3108507 A; WIDLROITHER; OTTO et al. US 20190003131 A1; WIDLROITHER; Otto US 20200024809 A1; Thompson; Owen R. US 5186262 A; Yamamoto; Kazuyoshi et al. US 4432257 A; and FRANZ PLASSER et al. US 3064428 A discloses an industrial driver apparatus.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            
/KENNETH BOMBERG/           Supervisory Patent Examiner, Art Unit 3745